PER CURIAM: *
Patrick Eugene Nash appeals following his guilty plea to possession with intent to distribute less than five grams of cocaine base. Nash argues that his sentence violates United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). The instant appeal is barred, however, by the plain language of Nash’s' knowing and voluntary appeal waiver in the plea agreement. See United States v. Bond, 414 F.3d 542, 545-46 (5th Cir.2005); United States v. McKinney, 406 F.3d 744, 746-47 (5th Cir.2005).
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.